               Case 9:19-bk-01947-FMD           Doc 9     Filed 03/07/19     Page 1 of 8



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION
                                    www.flmb.uscourts.gov

In re:

JUST ONE MORE RESTAURANT CORP.,                         Case No. ____________________
and JUST ONE MORE HOLDING CORP.,1                       Case No. ____________________

         Debtors.                                       Chapter 11 Cases
                                                        (Joint Administration Pending)
____________________________________/

             CONSOLIDATED CHAPTER 11 CASE MANAGEMENT SUMMARY

         In compliance with Local Rule 2081-1(b), Just One More Restaurant Corp. (“JOMR”)

and Just One More Holding Corp. (“JOMH,” with JOMR, collectively, the “Debtors”) file this

Consolidated Chapter 11 Case Management Summary and state:

         The following data represents approximations for background information only and the

information represents the Debtors’ best estimate in response to the ensuing questions.

1.       Date of Order for Relief under chapter 11 (filing date of petition if voluntary chapter 11
         petition:

         On the date hereof (the “Petition Date”), the Debtors filed voluntary petitions for
         relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy
         Court for the Middle District of Florida, Fort Myers Division.

2.       Names, case numbers and dates of filing of related debtors:

         N/A

3.       Description of Debtor’s business:

         The Debtors, which are directed, controlled and coordinated out of Naples, Florida,
         represent the core of the storied history of “The Palm” restaurants – one of the most
         well-known steakhouse brands in the United States and Mexico.
1
     The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant
     Corp. (5070) and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana
     Del Sol Way, 2nd Floor, Naples, FL 34109.

8928959-11
             Case 9:19-bk-01947-FMD             Doc 9      Filed 03/07/19      Page 2 of 8




         The first Palm restaurant (“Palm One”) was opened on Second Avenue in
         Manhattan in 1926 by Pio Bozzi (“Pio”)2 and John Ganzi (“John”).3 In 1933, Pio
         and John formed JOMR to own and operate Palm One and to own its intellectual
         property.4 In 1946, JOMH was formed to own the real property under which Palm
         One operated and to rent the real property to JOMR. In 2015, Palm One was closed
         and JOMH sold the land to 837 Second Avenue Realty, LLC and 873 Second Ave
         B”H, LLC.

         Beginning in 1972, the first of many Palm-branded restaurants (the “Palm
         Restaurants”) were opened. JOMR owns the Palm intellectual property – a series of
         trademarks and service marks, design elements of the Palm (such as its food quality
         choices and methods of preparation) and the Palm’s decor, display of certain
         photographs, artistic caricatures, sketches, cartoons and other elements (i.e., the
         Marks and Works) (collectively, the “Palm IP”). JOMR licenses the Palm IP to the
         Palm Restaurants through individual licensing agreements.

         Today, there are 24 Palm Restaurants operating in the United States and Mexico.
         Attached hereto as Exhibit A is a list of the Palm Restaurants and their addresses.
         The Debtors do not own any of the Palm Restaurants. Most of the Palm Restaurants
         pay JOMR a $6,000 annual fee for the use of the Palm IP. However, three Palm
         Restaurants operate under separate license agreements to use the Palm IP that
         provide for licensing fees that include royalty fee payments calculated as a
         percentage of revenue, including (i) the Palm Restaurant located at John F.
         Kennedy International Airport which is operated by SSP America, Inc. (“SSP
         America”) under a license granted to it by an affiliate of PMC (Palm Airport LLC),
         and (ii) the two Palm Restaurants located in Mexico City under license agreements
         granted to the owner of those Palm Restaurants by JOMR.




2
    Pio Bozzi was the grandfather of Bruce Bozzi, Sr. (one of the two majority shareholders of JOMR
    and JOMH; “Bruce”).
3
    John Ganzi was the grandfather of (a) Walter Ganzi, Jr. (the other of the two majority shareholders of
    JOMR and JOMH; “Wally”, and together with Bruce, they are the Defendant Majority Shareholders
    (defined below) in the state-court Derivative Action (defined below)), and (b) (i) Gary Ganzi
    (“Gary”), (ii) Claire Breen (“Claire”), and (iiii) Gary Ganzi and Claire Breen, as attorneys-in-fact for
    the Estate of Charles Cook (the “Cook’s Estate”). Together, Gary, Claire and the Cook Estate are the
    minority shareholders of JOMR and JOMH and are the Pltf. Minority Shareholders (defined below) in
    the state-court Derivative Action, as more fully described in the Declaration of Chief Restructuring
    Officer, Gerard A. McHale, in Support of Chapter 11 Petitions and First Day Pleadings filed
    contemporaneously herewith.
4
    Pio Bozzi passed away in 1942. JOMH was formed by John Ganzi and Mary Bozzi (the widow of
    Pio Bozzi).
                                                     2
8928959-11
              Case 9:19-bk-01947-FMD        Doc 9     Filed 03/07/19    Page 3 of 8



4.       Locations of Debtor’s operations and whether the business premises are leased or owned:

         Debtors’ principal place of business is located at 8955 Fontana Del Sol Way, 2nd
         Floor, Naples, FL 34109. Palm Management Corporation, the manager of JOMR
         pursuant to a certain Management Agreement dated January 1, 2007, maintains
         offices at 1730 Rhode Island Avenue, N.W., Ste. 900, Washington, DC 20036.

5.       Reason for filing chapter 11:

         The Debtors commenced these Chapter 11 Cases in order to gain the critically
         important “breathing spell” afforded by the automatic stay provisions of the
         Bankruptcy Code in order to preserve and to maximize the value of the Debtors’
         estates for the benefit of the Debtors’ creditors and stakeholders.

         With the protections of the automatic stay in place, the Debtors through the CRO
         will expeditiously pursue a three-part strategy during the Chapter 11 Cases. Under
         the leadership and control of the CRO, the Debtors will insure the preservation of
         their assets pending the appeal by Bruce and Wally (collectively, the “Defendant
         Majority Shareholders”) of a certain Judgment dated January 25, 2019 (the
         “Judgment”) issued by the Supreme Court of the State of New York, County of New
         York (the “State Court”) in a certain litigation (Index No. 653074/2012, the
         “Derivative Action”). The Derivative Action was commenced by (i) Gary, (ii)
         Claire, and (iii) Cook’s Estate (together with Gary and Claire, collectively, the “Pltf.
         Minority Shareholders”), individually and derivatively on behalf of JOMR and
         JOMH against the Defendant Majority Shareholders, JOMR (as a nominal
         defendant) and JOMH (as a nominal defendant). The appeal of the Judgment is
         currently pending in the Supreme Court of the State of New York, Appellate
         Division, First Department (the “Appellate Court”) under Index Nos. 2018-5759,
         2019-565 and 2019-1084.

         Also, under the leadership and control of the CRO, the Debtors will also engage in
         negotiations with the Defendant Majority Shareholders and the Pltf. Minority
         Shareholders in an attempt to reach a global settlement in the Derivative Action. As
         an integral part of those settlement negotiations, the Debtors under the leadership
         and control of the CRO will investigate and determine the resources available, on
         the part of the Palm Restaurants, the other licensees of the Palm IP and other
         sources, to fund a global settlement based upon, among other possible sources,
         renegotiated and new license agreements involving the Palm IP. In addition, under
         my leadership and control as the CRO, the Debtors will pursue possible alternative
         ways to monetize the Judgment.

         The Debtors’ immediate objective is to preserve and to maximize the value of their
         estates by obtaining the relief requested in the First Day Pleadings to minimize any
         adverse effects that these Chapter 11 Cases might otherwise have on their estates
         and then proceed expeditiously towards the goals of protecting the assets of the
         estates pending the appeal of the Judgment by the Defendant Majority Shareholders
                                                3
8928959-11
              Case 9:19-bk-01947-FMD          Doc 9     Filed 03/07/19     Page 4 of 8



         and attempting to reach a global settlement in the Derivative Action for the benefit
         of their creditors and stakeholders.

6.       List of officers and directors, if applicable, and their salaries and benefits at the time of
         filing and during the 1 year prior to filing:

         Gerard A. McHale of McHale, P.A. (“McHale PA”), as Chief Restructuring Officer.
         For more details on terms of employment of McHale PA to provide CRO services,
         see Debtor’s Application, Pursuant to Section 363(b) of the Bankruptcy Code, for
         Authority to Employ and Retain McHale, P.A., as Restructuring Advisors to the
         Debtor, and to Provide a Chief Restructuring Officer Nunc Pro Tunc to Petition Date
         being filed contemporaneously herewith.

         Bruce Bozzi, Sr.: President of JOMH and Secretary and Treasurer of JOMR;
         Salary and Benefits at time of filing: $0.00, and during the 1 year prior to filing:
         $0.00.

         Walter Ganzi, Jr.: President of JOMR and Secretary and Treasurer of JOMH;
         Salary and Benefits at time of filing: $0.00, and during the 1 year prior to filing:
         $0.00.

7.       Debtor’s fiscal or calendar year to date gross income and the Debtor’s gross income for
         the calendar or fiscal year prior to the filing of the petition:

                                             JOMR

                            FYE:        Total Revenue      Net Income (Loss)
                            2017          $232,449       ($1,589,963)

                            2018          $177,600       ($ 230,352)


                                             JOMH

                            FYE:        Total Revenue     Net Income (Loss)
                            2017          $148,222       $147,070

                            2018          $149,039       $147,675


8.       Amounts owed to various creditors:

         a.     Obligations owed to priority creditors including priority tax obligations:

                None.
                                                  4
8928959-11
              Case 9:19-bk-01947-FMD          Doc 9     Filed 03/07/19     Page 5 of 8




         b.      With respect to creditors holding secured claims, the name of and amounts owed to
                 such creditors and a description and estimated value of all collateral of the debtor
                 securing their claims:

                 •    Guarantee obligations of JOMR to Bank of America, N.A., $
                      $11,747,961.58, comprised of (i) Revolving Line of Credit: $1,842,000.00
                      (as of the Petition Date), and Term Loan: $9,905,961.58 (as of the
                      Petition Date). The collateral securing the claim are the intangibles (i.e.,
                      intellectual property) of JOMR. The estimated value of such collateral
                      is unknown.

         c.      Amount of unsecured claims:

                 •    JOMR - Approximately $6,495,068.78 (including disputed claims and
                      related-party debt).

                 •    JOMH - Approximately $1,082,586.43 (including disputed claims and
                      related-party debt) of JOMH.

         d.      General description and approximate value of the Debtor’s assets:

                 JOMR’s primary assets include the amounts awarded to it totaling
                 approximately $116.5 million under the Judgment which is currently on
                 appeal, the Palm IP (discussed above) and other assets, including cash in
                 JOMR’s bank account located at Bank of America in Naples, Florida in an
                 amount totaling $127,000 and $9,989.97 in other assets. The approximate
                 value of the Palm IP is unknown.

                 JOMH’s primary asset are the amounts awarded to it totaling approximately
                 $2.97 million under the Judgment which is currently on appeal, and the
                 amounts due on a loan JOMH made to PMC pursuant to a promissory note
                 dated July 11, 2016 in the principal amount totaling $1.5 million which
                 matures on July 11, 2024.

9.       List of all insurance policies, the property covered under the policy, the name of the
         insurer, the policy number, amount of coverage, whether the premium is current, the date
         the next premium is due and date the policy expires:

         None.




                                                  5
8928959-11
               Case 9:19-bk-01947-FMD        Doc 9    Filed 03/07/19     Page 6 of 8



10.      Number of employees and amount of wages owed as of petition date:

             0 employees

         Approximate Amount of Wages Owed: $0.00

11.      Status of debtor's payroll and sales tax obligations, if applicable. This does not
         eliminate the obligation of chapter 11 debtors (other than individuals not engaged in
         business) to provide the more detailed payroll tax information required by Local Rule
         2081-1(A):

         Debtor is current on its tax obligations.

12.      Anticipated emergency relief to be requested within 14 days from the petition date:

         Application for Approval of the Employment of Paul Steven Singerman and the
         Law Firm of Berger Singerman LLP as Counsel to the Debtor, Nunc Pro Tunc to
         the Petition Date

         Application, Pursuant to Section 363(b) of the Bankruptcy Code, for Authority to
         Employ and Retain McHale, P.A., as Restructuring Advisors to the Debtor, and to
         Provide a Chief Restructuring Officer Nunc Pro Tunc to the Petition Date

         Debtors’ Ex Parte Motion for Joint Administration

         Debtors’ Ex Parte Motion for Authorization to File Consolidated Chapter 11 Case
         Management Summary

         Debtor’s Motion for Entry of an Order (I) Enforcing the Protections of Bankruptcy
         Code Section 362; (II) Prohibiting Plaintiff-Minority Shareholders from Executing
         on Judgment Obtained in Derivative Action Against the Debtor; and (III) Granting
         Related Relief Nunc Pro Tunc to the Petition Date

Dated: March 7, 2019                          Respectfully submitted,

                                              Just One More Restaurant Corp., a New York
                                              corporation, and Just One More Holding Corp., a
                                              New York corporation

                                              By: /s/ Gerard A. McHale
                                                     Gerard A. McHale
                                                     Chief Restructuring Officer




                                                 6
8928959-11
                Case 9:19-bk-01947-FMD            Doc 9   Filed 03/07/19   Page 7 of 8



                                              EXHIBIT A
                              List of Palm Restaurants and their Addresses

    1.       The Palm Atlanta
             The Westin Hotel
             3391 Peachtree Road, N.E.
             Atlanta, GA 30326
    2.       The Palm Atlantic City
             The Quarter at Tropicana Hotel & Casino
             2801 Pacific Avenue, Ste. 102
             Atlantic City, NJ 08401
    3.       The Palm Beverly Hills
             267 N. Canon Drive
             Beverly Hills, CA 90210
    4.       The Palm Boston
             1 International Place, Ste. 190
             Boston, MA 02110
    5.       The Palm Charlotte
             6705-B Phillips Place Court
             Charlotte, NC 28210
    6.       The Palm Chicago
             Swissotel
             323 East Wacker Drive
             Chicago, IL 60601
    7.       The Palm Denver
             The Westin Downtown Hotel
             1672 Lawrence Street
             Denver, CO 80202
    8.       The Palm East Hampton
             The Huntting Inn
             94 Main Street
             East Hampton, NY 11937
    9.       The Palm Houston
             6100 Westheimer Road
             Houston, TX 77057
    10.      The Palm Las Vegas
             3500 Las Vegas Blvd. South Ste. A7
             Las Vegas, NV 89109
    11.      The Palm Los Angeles
             1100 S. Flower Street
             Los Angeles, CA 90015




8928959-11
                Case 9:19-bk-01947-FMD            Doc 9     Filed 03/07/19   Page 8 of 8




    12.      The Palm Mexico City – Polanco
             Presidente Intercontinental Hotel
             Campos Eliseos No. 218
             Mexico, MX-DIF 01000
    13.      The Palm Mexico City – Santa Fe
             Juan Salvador Agraz 97 at the Presidente
             Mexico, MX-DIF 05348
    14.      The Palm Miami
             9650 E. Bay Harbor Drive
             Bay Harbor Islands, FL 33154
    15.      The Palm Nashville
             140 5th Avenue South
             Nashville, TN 37203
    16.      The Palm Bar & Grille at JFK
             JFK Airport – Terminal 4
             Jamaica, NY 11430
    17.      The Palm Too
             840 Second Avenue
             New York, NY 10017
    18.      The Palm Tribeca
             206 West Street
             New York, NY 10282
    19.      The Palm West Side
             250 West 50th Street
             New York, NY 10019
    20.      The Palm Orlando
             5800 Universal Boulevard
             Hoard Rock Hotel @ Universal Orlando
             Orlando, FL 32819
    21.      The Palm Philadelphia
             200 South Broad Street
             Philadelphia, PA 19102
    22.      The Palm San Antonio
             233 East Houston Street
             San Antonio, TX 78205
    23.      The Palm Tysons Corner
             1750 Tysons Boulevard
             McLean, VA 22102
    24.      The Palm Washington DC
             1225 19th Street N.W.
             Washington, DC 20036



                                                        2
8928959-11
